EDMONDS, S. J.,
dissenting.
Plaintiff alleges that the Zone defendants1 negligently caused her decedent’s death on January 24, 2009, by allowing her decedent, a club patron, to stand outside the club in a cordoned-off line of people awaiting entrance into the club. The area where the decedent was standing is in a public area within the City of Portland’s entertainment district in Old Town/Chinatown. Plaintiffs decedent was shot and killed at that location by Erik Ayala, who had no connection or relationship to the club or to the surrounding area. Plaintiff alleges that, “On the night of the shooting at issue, Erik Ayala went to the Zone nightclub looking to shoot ‘preppies’ or ‘pop tweens,’ against whom he may have held a grudge.” But, according to plaintiff, the specific risk of harm to her decedent under the above circumstances was legally foreseeable to the Zone defendants because the risk of a random shooting spree was within the general class of reasonably foreseeable hazards connected with the activity of operating an underage nightclub at that location.
Plaintiffs theory of legal foreseeability is belied by the uniqueness of the above circumstances, as will be developed more fully later in this dissent. However, before discussing the legal import of the above circumstances, it is appropriate to consider the legal standard of review that is accorded to plaintiffs allegations, and the rule of law that governs the legal analysis in this case.
The Zone defendants and Rotary defendants moved to dismiss plaintiffs amended complaint under ORCP 21 A on the ground that it failed to state sufficient facts to allege that the risk of harm that resulted in the decedent’s death was reasonably foreseeable by defendants. The trial court granted defendants’ motions, resulting in this appeal. The only reasonable inference that could be drawn from the circumstances of the shooting as alleged is that it was a completely random event. Nonetheless, plaintiff attempts to *518classify the shooting as a specific risk of harm resulting in injury to her decedent that is within the scope of a general class of reasonably foreseeable hazards, thus making the resulting harm to the decedent legally foreseeable.
In support of her theory, plaintiff alleges four general categories of factual circumstances that were allegedly known or should have reasonably been known to the Zone defendants. She makes allegations about the general culture of “underage nightclubs”; the history of fights and assaults in the line of patrons outside the club; and the history of the excessive use of alcohol and drugs, and gang-related activities within the area. Plaintiff also relies on crime statistics for the years 2006, 2007, 2008, and the early weeks of 2009 for rapes, assaults, robberies, kidnappings, and sex crimes occurring in the downtown neighborhood. According to her allegations, no homicides occurred in the area in 2008 or during the early weeks of January 2009. Three homicides are alleged to have occurred in the neighborhood in 2007 and one homicide in 2006. We do not know from plaintiffs allegations whether those homicides were caused by gunshots. We also do not know from the statistics what assaults or other crimes involved the use of firearms. The “neighborhood” is, according to the allegations, a 52-square-block area within which the entertainment district comprises nine blocks. Additionally, plaintiff alleges two prior instances of shootings within the district, one in 2002 and one in 2005. Pursuant to the applicable standard of review, I assume that plaintiffs allegations are true, and I afford her the benefit of all reasonable inferences that arise therefrom in making the following analysis.
It is helpful to the analysis to observe what plaintiff does allege and what she does not allege. As to the particular claims of negligence against the Zone defendants, plaintiff alleges a different set of facts than she alleges in support of her allegations concerning legal foreseeability. She alleges that the Zone defendants were negligent
“(a) In failing to take reasonable measures to protect their customers from the criminal acts of third parties;
“(b) In making their customers stand in line in front of the club;
*519“(c) In failing to have sufficient security personnel to protect their customers;
“(d) In failing to properly train their staff to identify threats to their customers;
“(e) In failing to identify [the shooter] as a threat while he was in front of The Zone;
“(f) In failing to have adequate emergency response measures in place to protect customers once a threat was identified; [and]
“(g) In failing to warn their customers or the parents of their customers about the risk of being assaulted while patronizing The Zone nightclub.”
When the allegations of negligence and foreseeability are compared, it is evident that plaintiff does not claim that there were prior instances of random shooting sprees or drive-by shootings of patrons within the entertainment district or at the club prior to January 24, 2009, that are similar to the circumstances of this case and that thereby put the Zone defendants on notice as to a specific risk of harm from a random shooter. (Plaintiff does allege two prior incidents of shooting within the entertainment district, and those allegations will be discussed later in this dissent.) Rather, she can prevail on her claims of negligence only if she demonstrates that the decedent’s death was a reasonably foreseeable risk of harm encompassed within the scope of the general risks of harm that she claims defendants should have anticipated in the exercise of reasonable care. See Oregon Steel Mills, Inc. v. Coopers & Lybrand, LLP, 336 Or 329, 344, 83 P3d 322 (2004) (rejecting “proximate cause” as a useful inquiry in Oregon tort law).
Identifying the legally proper scope of the general risk of harm that is applicable to the particular circumstances of this case from the allegations of the amended complaint is not an easy task. Plaintiff adopts a diffused rather than a focused approach. That approach is in itself problematic to the analysis, because the more circumstances the description of the general risk of harm encompasses by a proposed definition, the more generalized its scope becomes for purposes of fitting a specific risk of harm *520within it that may not reasonably belong in the general harm classification. For example, plaintiffs theory groups crimes of rape, robberies, kidnappings, drugs, other sex crimes, and non-gunshot related assaults and homicides into the same general risk of harm for gun-related assaults and homicides.
In my view, the proper approach is to narrow the scope of general harm to those kinds of crimes that are similar to the circumstances of this crime based on a test of reasonableness. First, that test should consider circumstances as they existed on or about January 2009, at the time of the shooting. Consequently, circumstances that existed in 2005 to 2007, when the last homicides in the district occurred, are of little weight unless they are a part of a pattern that occurred in the past and that continued up to the time of the shooting in this case. Under a test of reasonableness, the crime statistics (by themselves) that plaintiff relies on do not give rise to a reasonable inference that random shooting sprees, or gunshot-related assaults and homicides were a common occurrence or part of a preexisting pattern at the time that the decedent was shot. Indeed, the absence of such allegations could permit a reasonable factfinder to draw the opposing inference. Also, under a test of reasonableness, the other violent criminal activities that plaintiff claims put the Zone defendants on reasonable notice as to the likelihood of a shooting spree are not alleged to have existed at the place and time that the decedent was shot. Finally, even giving plaintiff the benefit of an inference that the Zone defendants’ club was located in a “high crime” area and that the Zone defendants operated a youth nightclub that provided a forum for excessive alcohol and drug use and fights, none of these kinds of activities are alleged by plaintiff to have specifically contributed in any way to the decedent being shot by a random shooter.
Nonetheless, along with allegations of a “climate of violence” prior to 2009, plaintiff alleges two prior incidents of shooting within the entertainment district. In one allegation, plaintiff alleges that, “[i]n August 2005, after a string of downtown shootings that left two people dead and four people injured, police blanketed the downtown entertainment district with police officers to ease fear.” In *521a second allegation, plaintiff alleges: “On or about July 28, 2002, there was another shooting outside The Zone nightclub. Christopher Lambert shot into a crowd of people standing outside The Zone nightclub striking these people.”
I am unpersuaded by plaintiffs argument that the above incidents, together with the allegations concerning the Zone defendants’ youth nightclub operation and its location in the entertainment district, as discussed above, give rise to a permissible inference that the Zone defendants should have reasonably anticipated the kind of harm that befell the decedent. The shooting incidents are remote in time, and any claim of similarity of the incidents to the facts in this case would require a factfinder to speculate. Two shooting incidents and four unspecified homicides over a period of seven years within a 52-square-block area do not establish a pattern of random shooting of bystanders. The earlier shooting incident occurred in 2002; the more recent shooting incident occurred in 2005 (four years before the decedent was shot) and not at the Zone defendants’ location. Indeed, the complaint cites numerous efforts after 2005 by city and police officials and local business owners to combat the criminal activity within the area that separates that time period from 2009. The rule of legal foreseeability of a risk of harm imposes a standard that is based on circumstances that exist on or about the time of the injury to the plaintiff. I would hold that the prior incidents relied on by plaintiff are too remote in time and too qualitatively different to permit a reasonable person to infer any similarity to the circumstances that befell plaintiffs decedent.
Moreover, the allegations of prior shooting incidents are too ambiguous to give rise to a reasonable inference that the risk-creating activity that defendant allegedly engaged in is qualitatively similar to the circumstances of the earlier shootings. According to plaintiffs pleading, the Old Town/ Chinatown neighborhood is comprised of 52 square blocks and the entertainment district covers a nine-block district “where many nightclubs and bars are located.” The 2005 incident occurred somewhere in the “downtown” area. With respect to the shooting outside the club in 2002, plaintiffs *522allegations do not inform the reader whether the victims were patrons standing in line waiting to get into the club, ordinary bystanders, gang members, or of any other reason for their presence. Also, plaintiffs allegations do not inform the reader whether the 2002 shooter was a random shooter, a gang member, or someone who had an intended victim in mind.
In the final analysis of plaintiffs allegations, she is left to rely on the criminal history of the entertainment district (in which no homicides occurred within the year and weeks preceding the decedent’s death) and on out-of-state experiences with underage nightclubs as the basis for her claim of reasonable foreseeability. In abstract terms, random shooting sprees and gunshot-related homicides could constitute a separate category of general risk of harm, or they could constitute a specific risk within a general class of risk of harm for foreseeability purposes. A hypothetical contrast illustrates the point. Consider a case where a child at a daycare center is playing outside and is shot during a drive-by shooting. An operator of such a daycare center could reasonably anticipate that risk of harm to the child if random drive-by shootings or gunshot homicides occurred in the area on a regular basis. It would follow that the risk of harm to the child could be legally foreseeable because the specific risk to the child is within the general risk of gunshot homicides and random shootings. In contrast to the hypothetical, the alleged circumstances in this case do not involve regular incidents of random or drive-by shootings, or gunshot-related homicides.
In summary, the very tragic specific harm that befell plaintiffs decedent was the result of a random shooter who was mentally ill and who undertook to shoot “preppies.” The randomness of his criminal target demonstrates that it could have just as well have been committed at a soccer or football game, an outside youth church or synagogue gathering, a mall, a public or private school event, or any place where young people typically gather. Giving plaintiff the benefit of all reasonable inferences, it was a mere happenstance that the shooter chose the line of young people outside the Zone defendant’s club as his target. For purposes of reasonable foreseeability, a specific risk of harm is only within *523the scope of a general risk of harm if the specific risk of harm resulting in the injury is qualitatively similar to other foreseeable specific risks of harm that fall within a general risk of harm. That test is not satisfied by plaintiffs allegations. The circumstances of the random shooting spree in this case are unrelated to plaintiffs “high crime area” allegations. For these reasons, the specific risk of harm from a random shooting spree like the one in this case is not within the general risk of harm alleged by plaintiff.
Plaintiffs allegations against the Rotary defendants suffer from a similar flaw. Plaintiff alleges in substance that the Rotary defendants were negligent because it was reasonably foreseeable that the decedent would be exposed to an unreasonable risk of harm due to the alleged high-crime area in which the club operated and the perils of underage nightclubs. That argument appears to be an argument that no reasonable parent would have permitted their child to attend the underage nightclub for safety reasons. Even if that is not plaintiffs argument, it is difficult to imagine how any parent could have reasonably anticipated the risk of harm from a random shooter. Additionally, whatever reasonably anticipated risks of harm (harm from alcohol, drugs, or fights) existed, plaintiffs decedent was not killed as the result of one of those risks. Rather, she was randomly killed as the result of a harm that no reasonable parent could have anticipated or prevented. The analysis regarding whether the specific harm that befell the decedent is within the scope of reasonably anticipated general harms applies equally to the Rotary defendants, and I would affirm the trial court on the rulings as to both sets of defendants for these reasons.
Finally, this case has important policy implications. The majority’s conclusion effectively implies that the highly-policed nine-block entertainment district within the largest city in Oregon was a dangerous place subject to ongoing criminal violence against ordinary citizens in 2009 and that business operators, by operating their businesses within that district, risked injury to their patrons because of random criminal activities of third parties who were not within the operators’ control. In defining what constitutes a general class of harm for foreseeability purposes, the majority’s *524opinion expands the concept of general risk of harm far beyond the practical realities of what business operators, parents, and de facto guardians should reasonably anticipate as risks of harm. In the end, the expansiveness of the majority’s holding regarding the general class of risk of harm turns the policy that actionable negligence must be based on reasonable foreseeability on its head.
I dissent for these reasons.

 On appeal, there are two sets of defendants: the operators of the underage nightclub, who will hereafter be referred to as the “Zone defendants,” and the defendants who were connected with the Rotary Exchange program of which decedent was a part, who are referred to in the opinion as the “Rotary defendants.”